                    IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:15-cr-00226-FDW-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 (2) TYREE CRAIG JONES,                           )                        ORDER
                                                  )
         Defendant.                               )
                                                  )

        THIS MATTER is before the Court on Defendant Tyree Craig Jones’s pro se Motion for

Compassionate Release and Supplemental Motion for Compassionate Release. (Doc. Nos. 194,

196). Also before the Court is Defendant’s pro se Motion for Resentencing. (Doc. No. 193).

I.      BACKGROUND

        On September 17, 2015, Defendant was indicted and charged with one count of conspiring

to commit health care fraud for his role in a scheme to defraud the North Carolina Medicaid

Assistance Program out of more than $6.8 million. (Doc. No. 3). Among other things, Defendant

and his business partner fraudulently billed Medicaid for millions of dollars of behavioral health

services through their companies Esteem and Carolina Care One that were never provided. See

(Doc. No. 104, ¶¶ 5-36). Defendant and two of his co-defendants proceeded to trial in July 2016.

Id. at 3. On the last morning of trial, Defendant entered a straight-up guilty plea. Id. at ¶ 50. Later

that day, the jury returned guilty verdicts against Defendant’s co-defendants. Id.

        On November 21, 2016, the Court sentenced Defendant to 85 months imprisonment. (Doc.

No. 116). The Defendant is currently incarcerated at FCI Edgefield in South Carolina. See

https://www.bop.gov/inmateloc/ Reg. No. 26123-058 (last accessed July 17, 2020). Defendant has

served nearly half of his sentence, and his projected release date is August 4, 2022. See id.



                                      1
       Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 1 of 7
          On March 29, 2019, Defendant filed a pro se Motion for Resentencing under Sections

402(a) and 404(b) of the First Step Act claiming that he was eligible for relief under the new

“Safety Valve” provisions. (Doc. No. 193). On March 27, 2020, Defendant made a written request

to the Warden of FCI Edgefield for compassionate release, citing the need to care for his 71-year-

old mother and a general fear of the COVID-19 pandemic. See (Doc. No. 194, p. 2-5; Doc. No.

196, p. 2). On April 17, 2020, Defendant filed a pro se Motion for Compassionate Release pursuant

to § 3582(c)(1)(A). (Doc. No. 194). On May 5, 2020, Defendant filed a Supplement to his Motion

for Compassionate Release attaching the Warden’s April 27, 2020 denial of Defendant’s request

that BOP file a compassionate release motion on his behalf. (Doc. No. 196).

II.       DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

          In his Motion for Compassionate Release, Defendant cites the COVID-19 coronavirus

pandemic, his inability to practice social distancing, his IBS, and a hernia, as reasons for his

immediate release to home confinement. (Doc. No. 194, p. 2). Further, Defendant also states that

he wants to care for his 71-year-old mother who suffers diabetes and had knee surgery in May. Id.

at 2-3.

          United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent they are applicable, if it finds that –

                 (i) extraordinary and compelling reasons warrant such a reduction; or


                                       2
        Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 2 of 7
                 (ii) the defendant is at least 70 years of age, has served at least 30 years in
                 prison, pursuant to a sentence imposed under section 3559(c), for the
                 offense or offenses for which the defendant is currently imprisoned, and
                 determination has been made by the Director of the Bureau of Prisons that
                 the defendant is not a danger to the safety of any other person or the
                 community, as provided under section 3142(g)…1

        In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

        (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a serious physical
              and advanced illness with an end of life trajectory)….

              (ii) The defendant is –

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

              that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she is
              not expected to recover.

        (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the
        aging process; and (iii) has served at least 10 years or 75 percent of his or her term
        of imprisonment, whichever is less.

        (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s minor child
              or minor children.


        1
          Addressing factors to reasonably assure the appearance of the person as required and the safety of any
other person and the community.


                                     3
      Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 3 of 7
              (ii) The incapacitation of the defendant’s spouse or registered partner when the
              defendant would be the only available caregiver for the spouse or registered
              partner.

         (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there
         exists in the defendant’s case an extraordinary and compelling reason other than,
         or in a combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

         Defendant has failed to demonstrate the existence of “extraordinary and compelling

reasons” to supporting his Motion pursuant to § 3582(c)(1)(A)(i).2 Defendant does not assert that

he has a terminal or serious health condition from which he is not expected to recover,

deterioration in physical or mental health due to aging, or family circumstances relating to a spouse

or minor child3 that would support release under subsections A, B, or C of U.S.S.G. § 1B1.13,

application note 1. (Doc. Nos. 194, 196).

         Nor does Defendant identify any other circumstances that are “extraordinary and

compelling” under subsection D of the applicable policy statement other than the COVID-19

pandemic. See id.; see also U.S.S.G. § 1B1.13, application note 1(D). The COVID-19 pandemic,

which poses a general threat to every non-immune person in the country, cannot alone provide a

basis for a compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison




         2
           Defendant does not seek relief under subsection (ii) of 18 U.S.C. § 3582(c)(1)(A), nor is such relief
available to him, as he is neither 70 years old nor has served at least 30 years in prison.
         3
           Defendant also cites his claimed need to care for his 71-year old mother grounds supporting his motions.
(Doc. No. 194, p. 2-3). While admirable, if true, this is outside the scope of § 1B1.13, application note 1(C)(i-ii),
which only applies to minor children and partners.


                                      4
       Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 4 of 7
alone cannot independently justify compassionate release.”). Thus, Defendant has therefore failed

to make the required showing under § 3582(c)(1)(A)(i).

       Even if Defendant had met his burden of establishing an “extraordinary and compelling

reason” for a sentence reduction, the Court denies the request because it is not warranted under the

applicable § 3553(a) factors. See United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

As a preliminary matter, the Court must consider whether release is warranted given the applicable

§ 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). These factors include (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed; (3) the kinds of sentences available; (4) the kinds of sentence and sentencing

range established for the applicable category of offense or defendant; (5) any pertinent policy

statement; (6) the need to avoid unwarranted sentence disparities among defendants with similar

records; and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).

       Defendant is a recidivist. In this case, he helped defraud the North Carolina Medicaid

system out of more than $6.8 million. (Doc. No. 104, p. 4). Defendant had previous convictions

related to mortgage fraud. Id. at 14. Moreover, Defendant committed part of the Medicaid fraud

while on release pending his BOP Report Date for those prior convictions. Id. at. 9, 14. Although

Defendant pled guilty on the last morning of trial, no reduction for acceptance of responsibility

has been factored into his sentencing. Id. at 10. Thus, his release is not warranted under the

relevant § 3553(a) factors.

       For the foregoing reasons, Defendant has failed to demonstrate that he should be granted

compassionate release, and therefore, his Motion for Compassionate Release/Reduction (Doc. No.

194) is DENIED.




                                    5
     Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 5 of 7
       III.    DEFENDANT’S MOTION FOR RESENTENCING

       Defendant’s Motion for Resentencing seeks relief under Sections 402(a) and 404 of the

First Step Act. (Doc. No. 193, p. 1-2). Section 402 amended the criteria under the “Safety Valve”

provisions of 18 U.S.C. § 3553(f) to qualify for resentencing for controlled substances violations.

See First Step Act, Pub. L. No. 115- 391, § 402(a), 132 Stat. 5194, 5221 (2018).

       Section 404 gave retroactive effect to the changes made by Sections 2 and 3 of the Fair

Sentencing Act of 2010. See id. § 404. Section 2 of the Fair Sentencing Act of 2010 increased

the quantity of crack cocaine required to trigger the enhanced penalties of 21 U.S.C. § 841(b). Fair

Sentencing Act of 2010, P. Law 111-220, § 2, 124 Stat. 2372 (2010). Section 3 of that Act

eliminated certain mandatory minimum sentences for violations of 21 U.S.C. § 844(a) relating to

simple possession of controlled substances. Id. § 3. In other words, Section 404 of the First Step

Act mandates retroactive application of the Fair Sentencing Act of 2010, which reduced mandatory

minimum penalties for crack cocaine offenses and eliminated certain mandatory minimum

sentences for violations of 21 U.S.C. § 844(a) relating to simple possession of controlled

substances.

       Neither Section 402(a) nor Section 404 of that Act have any applicability to Defendant’s

convictions. Defendant was convicted of conspiring to commit a health care fraud offense in 2016,

and he did not receive a mandatory minimum sentence. The First Step Act provisions he relies

upon have no applicability to him. Accordingly, his Motion for Resentencing (Doc. No. 193) is

DENIED.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release (Doc. No. 194)

and Motion for Resentencing (Doc. No. 193) are DENIED.




                                     6
      Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 6 of 7
 IT IS SO ORDERED.


                     Signed: July 28, 2020




                               7
Case 3:15-cr-00226-FDW-DSC Document 206 Filed 07/28/20 Page 7 of 7
